Wallace, C. J., dissenting:
I dissent from so much of . the opinion as holds that it is within the constitutional authority of Congress to compel creditors to receive the notes of the United States in payment of debts. The reasoning upon this question, to be found in the dissenting opinions of the Chief Justice and of Mr. Justice Field, in Knox v. Lee, 12 Wallace, S. C. U. S. 457, is not to be refuted, except upon the assumption that the legislative power of Congress is something more than that granted to it in the Federal Constitution.